DETAILED ACTION

1.	This Office Action is in response to the communications dated 01/07/2021.
Claims 1-20 are pending in this application.
Applicant made a provisional election to prosecute the invention of Group I, claims 1-13, is acknowledged.
Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
Information Disclosure Statement (IDS) filed on 07/17/2019.  The references cited on the PTOL 1449 form have been considered.

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided 
	The following amendments have been made to the claim(s) upon agreement by applicant during conversation with Attorney Chien-Hung Yu (Andy) on 01/07/2021:

	3.1.	Cancel claims 14-20;
	3.2.	Add new claims 21-27.

Accordingly, the pending claims are as follows:


1.	(original) A semiconductor package, comprising:
	a semiconductor die;
	a through via structure and a dipole structure, disposed aside the semiconductor die and respectively including an insulating core and a conductive layer covering a front surface and a sidewall of the insulating core; and
	an encapsulant, laterally encapsulating the semiconductor die, the through via structure and the dipole structure, 
	wherein surfaces of capping portions of the conductive layers covering the front surfaces of the insulating cores are substantially coplanar with a front surface of the encapsulant.

2.	(original) The semiconductor package of claim 1, further comprising:
	a back redistribution structure, disposed at a back surface of the semiconductor die, the back surface of the encapsulant and back surfaces of the through via structure and the dipole structure, wherein the back redistribution structure is electrically connected with the conductive layer of the through via structure.

3.	(original) The semiconductor package of claim 2, wherein the through via structure protrudes from a back surface of the encapsulant into the back redistribution structure.

4.	(original) The semiconductor package of claim 1, further comprising:
	a front redistribution structure, disposed over a front surface of the semiconductor die, the front surface of the encapsulant and the surfaces of the capping portions of the conductive layers covering the front surfaces of the insulating cores, wherein the front redistribution structure is electrically connected with the conductive layers and the semiconductor die.

5.	(original) The semiconductor package of claim 4, further comprising:
	an antenna package, attached onto the front redistribution structure, and electrically connected with the front redistribution structure.

6.	(original) The semiconductor package of claim 5, wherein the antenna package comprises an antenna die and an interconnection structure disposed at a bottom surface of the antenna die, the interconnection structure is located between the antenna die and the front redistribution structure.

7.	(original) The semiconductor package of claim 6, wherein the interconnection structure has a ground layer, the ground layer is overlapped with the underlying semiconductor die, the through via structure and the dipole structure.

8.	(original) The semiconductor package of claim 6, wherein the antenna die has a plurality of patches, and the underlying semiconductor die is surrounded by the plurality of patches.

9.	(original) The semiconductor package of claim 8, wherein the patches of the antenna package are located over and between the semiconductor die and the through via structure, and the through via structure is located between the overlying patches of the antenna package and the dipole structure.

10.	(original) The semiconductor package of claim 1, further comprising a shielding layer, wherein the shielding layer is disposed at a back surface of the encapsulant, and overlapped with the semiconductor die.

11.	(original) The semiconductor package of claim 10, wherein an amount of the through via structure is plural, the plurality of through via structures are located between the semiconductor die and the dipole structure, and the shielding layer is connected with the conductive layer of one of the through via structures that is closest to the semiconductor die.

12.	(original) A semiconductor package, comprising:
	a semiconductor die;
	a through via structure and a dipole structure, disposed aside the semiconductor die, and respectively including an insulating core and a conductive layer covering a sidewall of the insulating core; and
	an encapsulant, laterally encapsulating the semiconductor die, the through via structure and the dipole structure, wherein top surfaces of the insulating cores are substantially coplanar with a top surface of the encapsulant, 
	wherein the conductive layer of the through via structure has a vertical portion extending along the sidewall of the insulating core and a horizontal portion horizontally extending from the vertical portion.  

13.	(original) The semiconductor package of claim 12, further comprising a first conductive pad and a second conductive pad, wherein a top surface of the through via structure is covered by the first conductive pad, and a top surface of the dipole structure is covered by the second conductive pad.

14-20.	(cancelled)

21.  (new) The semiconductor package of claim 12, wherein topmost surfaces of the conductive layers are substantially coplanar with the top surface of the encapsulant.

22.  (new) The semiconductor package of claim 12, wherein the through via structure and the dipole structure each further comprises a seed layer, the seed layer of the through via structure extends between the conductive layer and the insulating core of the through via structure, the seed layer of the dipole structure extends between the conductive layer and the insulating core of the dipole structure, and topmost surfaces of the seed layers are substantially coplanar with the top surface of the encapsulant.

23.  (new) The semiconductor package of claim 13, wherein the top surfaces of the insulating cores and topmost surfaces of the conductive layers are covered by the first and second conductive pads.

24.  (new) The semiconductor package of claim 13, further comprising:
	a front redistribution structure, disposed over a front surface of the semiconductor die, the top surface of the encapsulant and the first and second conductive pads, wherein the front redistribution structure is electrically connected with the conductive layers and the semiconductor die.

25.  (new) The semiconductor package of claim 24, wherein the front redistribution structure is electrically connected to the conductive layers through the first and second conductive pads.

26.  (new) The semiconductor package of claim 12, further comprising:
	a back redistribution structure, disposed at a back surface of the semiconductor die, a back surface of the encapsulant and back surfaces of the through via structure and the dipole structure, wherein the back redistribution structure is electrically connected with the conductive layer of the through via structure.

27.  (new) The semiconductor package of claim 26, wherein a top surface of the back redistribution has a recess, the insulating core of the through via structure stands on a bottom surface of the recess, and the horizontally portion of the conductive layer of the through via structure extends in the recess. 


Allowance / Reason for Allowance

4.	Claims 1-13, and 21-27 are allowed.
The followings are examiner’s statements of reasons for allowance: 

Claims 1-11:

		a through via structure and a dipole structure, disposed aside the semiconductor die and respectively including an insulating core and a conductive layer covering a front surface and a sidewall of the insulating core; and 
		wherein surfaces of capping portions of the conductive layers covering the front surfaces of the insulating cores are substantially coplanar with a front surface of the encapsulant.


Claims 12-13, and 21-27:
None of the references of record teaches or suggests the claimed *** (in combination(s) as set forth in the claim(s)) comprising:
		a through via structure and a dipole structure, disposed aside the semiconductor die, and respectively including an insulating core and a conductive layer covering a sidewall of the insulating core; and
		wherein the conductive layer of the through via structure has a vertical portion extending along the sidewall of the insulating core and a horizontal portion horizontally extending from the vertical portion.  





Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
January 11, 2021